Citation Nr: 1709718	
Decision Date: 03/29/17    Archive Date: 04/11/17

DOCKET NO.  12-08 429	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for a right knee disorder. 

2.  Entitlement to service connection for a left knee disorder. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

D. M. Donahue Boushehri, Counsel 
INTRODUCTION

The Veteran served on active duty from July 1968 to February 1970.  His service included service in the Republic of Vietnam and he was awarded the Combat Action Ribbon for his service.

These claims come before the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.

The Veteran testified before the undersigned Veterans Law Judge (VLJ) in a Travel Board hearing in November 2016 at the RO.  A transcript is included in the claims file. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran asserts he has right and left knee disorders due to injuries in service.  Service treatment records include a July 1968 note in which the Veteran complained of a twisted knee.  A February 1970 separation examination showed lower extremities as normal.  The Veteran underwent a VA examination in August 2010.  At that time, the examiner found no current left knee disorder.  The examiner determined the Veteran's right knee disorder is less likely than not related to the Veteran's knee injury sustain in basic training.  The rationale was that the MRI findings appeared to be more of a degenerative nature than due to a remote injury.  

Since the August 2010 VA examination, additional VA treatment records include a November 2012 x-ray report which noted a diagnosis of mild bilateral knee osteoarthritis. 

During a November 2016 Board hearing, the Veteran reported ongoing treatment from the Dorn VAMC.  The Board notes that the treatment records in the file are only dated through November 2012.  

As there is evidence of worsening of the Veteran's claimed conditions and there are outstanding VA treatment records relevant to the Veteran's claims, the Board finds a remand is necessary. 

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be given an opportunity to identify any outstanding private or VA treatment records relevant to the remanded claims.  After obtaining any necessary authorization from the Veteran, all outstanding records should be sought and associated with the file.

2.  Thereafter, schedule the Veteran for an appropriate VA examination.  The Veteran's e-file should be made available to the examiner for review in conjunction with the examination. 

The examiner should identify any current right or left knee disorder found to be present.  The examiner should provide an opinion as to whether it is at least as likely as not (i.e., a probability of 50 percent or greater) that any current right or left knee disorder had clinical onset during service or is related to any incident of service, to include his combat service.  The examiner should take as true the Veteran's statements regarding the circumstances of service and fully consider his lay statements regarding onset.  

The examiner must provide a rationale for any opinion reached.  If the examiner is unable to provide an opinion without resort to speculation, he or she must provide reasons as to why this is so; and state whether the inability is due to the limits of scientific or medical knowledge or whether there is additional evidence that would permit the needed opinion to be provided.

3.  After completing the above actions, to include any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claims should be readjudicated based on the entirety of the evidence.  If any claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Nathaniel J. Doan
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2016).



